                                           Case 3:18-cv-06529-RS Document 58 Filed 06/05/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         ZOOLOGICAL SOCIETY OF
                                  10     CINCINNATI,                                        Case No. 18-cv-06529-RS

                                  11                    Plaintiff,
                                                                                            ORDER RE TRANSFER TIMING AND
                                  12             v.                                         CONTINUING CASE MANAGEMENT
Northern District of California




                                                                                            CONFERENCE
 United States District Court




                                  13     THE GORILLA FOUNDATION, et al.,
                                  14                    Defendants.

                                  15

                                  16          The order issued in this case on February 1, 2019, (Dkt. No. 50), stated, in part:

                                  17
                                                      [T]he parties are directed to meet and confer to attempt to reach a
                                  18                  consensus on as many aspects of the protocol for transporting
                                                      Ndume to [the Zoological Society of Cincinnati (“the Zoo”)] as
                                  19                  possible . . . . The Zoo is directed to exercise the utmost good faith
                                                      in entertaining any suggestions or requests made by TGF, without
                                  20                  regard to the fact that it may believe the protocols and plans it has
                                                      already adopted are sufficient. TGF, in turn, is to exercise the utmost
                                  21                  good faith in presenting any suggestions or requests, and is directed
                                                      to bear in mind that the question of whether Ndume will be
                                  22                  transferred to the Zoo is no longer subject to negotiation . . . .
                                  23                  Given that both sides represent that the well-being of Ndume is their
                                                      paramount interest, however, they are expected to cooperate now to
                                  24                  ensure the conditions under which he is transported to the Zoo and
                                                      begins living there are as optimal as can reasonably be achieved.
                                  25
                                  26          On March 5, 2019, an order issued based on the parties’ stipulation, which anticipated a

                                  27   “target” date for Ndume’s transfer of May 13, 2019. (Dkt. No. 52). The parties subsequently twice

                                  28   agreed to extend the transfer date. Ultimately, however, the Zoo unilaterally set June 4, 2019 as
                                           Case 3:18-cv-06529-RS Document 58 Filed 06/05/19 Page 2 of 3




                                   1   the transfer date. Defendants refused to agree to transfer on that date, contending there was

                                   2   evidence that, in light of the stress associated with moving, Ndume had experienced a flare-up of

                                   3   the chronic bacterial infection from which he suffers and which is endemic among gorillas in
                                   4   captivity. Defendants acknowledge, however, that the expert on whom they rely “is not arguing

                                   5   against a transfer, just a precipitous transfer.”

                                   6           In their joint case management statement, both sides request court intervention in setting a

                                   7   transport date for Ndume. Given the substantive nature of that issue, ordinarily motion practice

                                   8   would be more appropriate to address the disputes. In light of all the circumstances here, however,

                                   9   the following rulings will issue.

                                  10           At this point, the Zoo’s proposed transfer date of June 4, 2019 obviously is moot.

                                  11   Defendants suggest further evaluation of Ndume’s infection may clarify the risks within only a

                                  12   few weeks. The Zoo is ordered to continue monitoring that situation and to modify its plans to any
Northern District of California
 United States District Court




                                  13   extent that may be warranted. Nonetheless, defendants have failed to make a persuasive showing

                                  14   that the bacterial infection, previously addressed in the order on the motion for summary

                                  15   judgment, presents a reason to delay the transfer now. Accordingly, the Zoo is permitted to

                                  16   schedule the transfer at any time in the month of June, 2019.

                                  17           That said, the parties shall continue to attempt to reach consensus as to the specific transfer

                                  18   date. While defendants may seek relief from any transfer date to which they do not consent, they

                                  19   are reminded that the question of whether Ndume will be transferred to the Zoo is no longer

                                  20   subject to negotiation, and they are advised any showing of undue risk from the transfer will have

                                  21   to be substantially more compelling than that presented in conjunction with the Case Management

                                  22   Conference Statement.

                                  23           The expectation remains that Ndume will be transferred no later than June 30, 2019, if

                                  24   safe, but at such earliest possible time that is both practical and safe. The Case Management

                                  25   Conference set for June 6, 2019 is continued to July 18, 2019, with a joint case management

                                  26   conference statement to be filed one week in advance, if the case has not been dismissed prior to

                                  27   that date.

                                  28
                                                                                                                   CASE NO. 18-cv-06529-RS
                                                                                           2
                                           Case 3:18-cv-06529-RS Document 58 Filed 06/05/19 Page 3 of 3




                                  1    IT IS SO ORDERED.
                                  2

                                  3    Dated: June 5, 2019
                                  4
                                                                             RICHARD SEEBORG
                                   5                                         United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                      CASE NO. 18-cv-06529-RS
                                                                              3
